Citation Nr: 0633453	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  02-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1. Entitlement to an initial compensable rating, and a rating 
higher than 10 percent from October 25, 2005, for a 
lumbosacral spine disability. 

2. Entitlement to an initial compensable rating, and a rating 
higher than 10 percent from October 25, 2005, for a cervical 
spine disability.  

3. Entitlement to an initial compensable rating, and a rating 
higher than 10 percent from October 25, 2005, for 
musculoskeletal headaches.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran served on active duty from December 1987 to July 
1991 and from November 1993 to February 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), granting 
service connection and noncompensable ratings for multilevel 
retrolisthesis and minimal degenerative changes of the 
lumbosacral spine, retrolisthesis of C2-C3 (status post 
cervical spine strain), and musculoskeletal headaches.  

In November 2003, the Board remanded the case to the RO for 
additional development.  Subsequently, in a February 2006 
rating decision, the RO granted two service connection claims 
that were previously on appeal; the three remaining issues, 
i.e., those addressed in this decision, continued in 
appellate status.  

Then, in a May 2006 rating decision, the RO granted higher 
ratings, from noncompensable to 10 percent, effective October 
25, 2005 (date of a VA examination), for each of the 
remaining disabilities on appeal:  the lumbosacral spine 
disability, the cervical spine disability, and the 
musculoskeletal headaches.  The veteran continued his appeal 
for higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The issues on appeal are phrased accordingly.  


FINDINGS OF FACT

1. For the period prior to October 25, 2005, the service-
connected lumbosacral spine disability was manifested by 
complaints of low back discomfort; clinical findings 
demonstrate normal limitation of motion, and X-ray findings 
of mild multilevel retrolisthesis with minimal degenerative 
change.    

2. For the period beginning October 25, 2005, the service-
connected lumbosacral spine disability is manifested forward 
flexion to 70 degrees, backward extension to 30 degrees, 
lateral bending on the left and right to 20 degrees, and 
rotation on the left and right to 30 degrees, with an 
additional 5 degrees of motion restriction in consideration 
of painful motion with a negative MRI scan.  

3. For the period prior to October 25, 2005, the service-
connected cervical spine disability was manifested by 
complaints of neck discomfort; clinical findings demonstrate 
normal limitation of motion, and X-ray findings of 
retrolisthesis of C2 on C3, which is superimposed on mild to 
moderate canal compromise, with no objective evidence of a 
neurologic deficit.    

4. For the period beginning October 25, 2005, the service-
connected cervical spine disability is manifested by forward 
flexion to 60 degrees, backward extension to 50 degrees, 
lateral bending on the left and right to 60 degrees, and 
rotation on the left and right to 75 degrees with mildly 
increased pain with resistant flexion and extension without 
objective evidence of mild impairment attributable to 
intervertebral disc symptomatology or incapacitating episodes 
having a total duration of at least one week during a period 
of 12 months.   

5. For the period prior to October 25, 2005, the service-
connected musculoskeletal headaches were manifested by random 
headaches, occurring about four times per month and lasting 
four to six hours on average; such headaches are not treated 
and are not shown to be prostrating or characteristic of 
migraines.  

6. For the period beginning October 25, 2005, the service-
connected musculoskeletal headaches are shown to be 
manifested by characteristic of prostrating migraine attacks 
averaging one in two months over the last several months.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial compensable 
rating for the period prior to October 25, 2005, and of a 
rating higher than 10 percent for the period beginning 
October 25, 2005, for the service-connected lumbosacral spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic 
Codes 5003, 5292 (effective prior to September 26, 2003) and 
Diagnostic Codes 5003, 5237 (effective on September 26, 
2003).

2. The criteria for the assignment of a compensable rating 
for the period prior to October 25, 2005, and of a rating 
higher than 10 percent for the period beginning October 25, 
2005, for the service-connected cervical spine disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Code 5290 
(effective prior to September 26, 2003), Diagnostic Code 5293 
(effective prior to and on September 23, 2002), and 
Diagnostic Codes 5242, 5237 (effective on September 26, 
2003).

3. The criteria for the assignment of a compensable rating 
for the period prior to October 25, 2005, and of a rating 
higher than 10 percent for the period beginning October 25, 
2005, for the service-connected musculoskeletal headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The RO provided the veteran with content-complying VCAA 
notice on the underlying claims of service connection.  Where 
as here service connection has been granted and an initial 
disability rating has been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
increase. 
Dingess at 19 Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing, but he declined.  The RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has not identified any 
additionally available evidence, to include any private 
medical records, for consideration in his appeal.  Further, 
VA has conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A.§ 5103A(d).  The veteran 
was afforded VA examinations in June 2001 and October 2005, 
specifically to evaluate the nature, etiology, and severity 
of the disabilities at issue.  As there is no indication of 
the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.   

Merits of the Claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  In 
addition, when rating the veteran's service-connected 
disability, the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Lumbosacral Spine

The veteran's service-connected lumbosacral spine disability 
has been rated as follows:  noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, effective from the date that 
service connection was established in February 2000, and 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, 
effective October 25, 2005, the date of a VA examination.  

It is noted that during the course of the veteran's appeal, 
the regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(August 22, 2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  
According to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), summary published at 69 Fed. Reg. 
25,179-80 (May 5, 2004), citing to Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

In cases such as this, the General Counsel's opinion (i.e., 
VAOPGCPREC 7-03 (November 19, 2003)) dictates that the 
"old" criteria for evaluating spine disabilities apply 
prior to the changes in regulation and that the revised 
criteria apply thereafter.  In addition, the Board notes that 
the retroactive reach of the revised regulations under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

It is noted that the pertinent medical evidence in the file 
consists of VA examinations conducted in June 2001 and 
October 2005, and VA treatment reports.

Criteria effective prior to September 23, 2002

After careful review, the Board finds that, under the 
evaluation criteria effective prior to September 23, 2002, 
the preponderance of the evidence is against the veteran's 
claim for higher ratings for the lumbosacral spine disability 
both prior to and beginning October 25, 2005.  

Under the "old" rating criteria for evaluating arthritis 
due to trauma under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
such is substantiated by X-ray findings and rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2002), degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Lumbar 
spine X-rays taken at the VA in June 2001 indicate mild 
multilevel retrolisthesis with minimal degenerative change.    

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), for 
evaluation of limitation of motion of the lumbar spine, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 40 percent rating.  
The Board finds that the objective evidence demonstrates that 
the veteran's lumbar spine was not limited in motion prior to 
October 25, 2005 and that beginning on said date his lumbar 
spine was not more than slightly limited in motion.  The VA 
examiner in June 2001 indicated that the veteran had a normal 
lumbosacral spine examination, which included range of motion 
studies.  VA outpatient records, such as those dated in May 
2002, April 2003, and July 2003, also show that the 
lumbosacral spine range of motion was full or normal.  Even 
with complaints of low back discomfort and pain during the 
period prior to October 25, 2005, for which the veteran 
received acupuncture and took prescription medication that 
generally controlled such symptoms, there was no finding of 
limitation of motion or corresponding objective evidence of 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Thus, assignment of a 10 percent rating under Codes 
5003 or 5292 is not warranted prior to October 25, 2005.   On 
that date, range of motion studies performed by a VA examiner 
show that the veteran's lumbar range of motion was not more 
than slightly restricted, as follows:  forward flexion to 70 
degrees, backward extension to 30 degrees, lateral bending on 
the left and right to 20 degrees, and rotation on the left 
and right to 30 degrees.  Accordingly, a 10 percent rating 
effective October 25, 2005 is appropriate, and a higher 
rating (20 percent) under Code 5292 is not in order for this 
period.  

The Board has also considered the veteran's complaints on 
examination and outpatient records to the effect that he has 
low back pain with certain activities such as prolonged 
walking.  In furnishing range of motion findings, the VA 
examiners in June 2001 and October 2005 considered increased 
pain with motion and, in fact, offered comments in that 
regard where observed.  The VA examiner in June 2001, 
however, stated that there was no evidence for fatigability, 
weakened movement, incoordination, functional loss of range 
of motion, or further pain.  The VA examiner in October 2005 
stated that there was no gross weakness, fatigability, or 
incoordination of motion, but that there was mildly increased 
pain with resisted motion noted particularly near full 
extension but not near full flexion.  The examiner thus 
stated in the impression that an additional 5 degrees of 
range of motion loss would be applied.  Even considering this 
additional 5 degrees of motion restriction, the veteran does 
not meet the criteria for a 20 percent rating under Code 5292 
for moderate limitation of motion.  In short, the Board finds 
that there is no credible objective evidence to show that 
pain on use or during flare-ups results in additional 
functional limitation to the extent that the lumbar spine is 
moderately limited in motion under Diagnostic Code 5292.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002), which 
is the "old" rating criteria for evaluating lumbosacral 
strain, a 10 percent rating is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  However, in this case, 
the medical evidence does not support a compensable rating 
prior to October 25, 2005, and a rating in excess of 10 
percent beginning October 25, 2005, for the lumbosacral spine 
disability under Code 5295.

For example, at the time of the June 2001 VA examination, the 
veteran's lumbosacral spine was clinically evaluated as 
normal, despite positive X-ray findings of multilevel 
retrolisthesis.  Further, subsequent VA outpatient records 
show no evidence of a diagnosis of strain with characteristic 
pain on motion.  Rather, as noted above, the outpatient 
treatment reports indicate that his low back pain was well 
controlled on medication.  Beginning October 25, 2005, the 
medical evidence does show a diagnosis of lumbar spine 
strain, with the veteran experiencing mild to moderate 
functional impairment.  In any case, there was no muscle 
spasm noted in the veteran's lumbar spine, or any showing of 
loss of lateral spine motion, unilateral, as required for a 
20 percent rating.  Based on the foregoing, the Board finds 
that overall, the evidence does not show that the veteran's 
lumbosacral spine disability is manifested by symptomatology 
that more nearly approximates the criteria for a compensable 
rating prior to October 25, 2005, or a 20 percent rating 
beginning October 25, 2005, under the old version of Code 
5295.

The Board further notes that there are no other rating 
criteria by which the veteran would be more appropriately 
evaluated in terms of his service-connected lumbosacral spine 
disability.  Evaluating his disability under provisions 
relevant to intervertebral disc syndrome would be 
unwarranted, given that service connection has not 
specifically been established for such condition.  Moreover, 
a disc syndrome has not been shown to be a part of the 
service-connected disability.  At his most recent VA 
examinations in October 2005, the veteran was evaluated by an 
orthopedist and a neurologist.  The orthopedist diagnosed 
lumbosacral spine strain with a negative MRI (and, following 
review of the claims file and MRI report, the examiner 
crossed out his initial impression of "degenerative disc 
disease").  The neurologist diagnosed lumbar spine 
dysfunction with no canal or foraminal compromise, and a 
normal neurological examination.  Accordingly, neither the 
"old" nor the revised regulation pertaining to 
intervertebral disc syndrome is for application in this case.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); and 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 23, 
2002), published at 67 Fed. Reg. 54345-54349 (August 22, 
2002).



Criteria effective on September 23, 2002

The criteria for evaluating limitation of motion of the 
lumbar spine and lumbosacral strain, as in effect prior to 
September 23, 2002, remained the same, despite other 
revisions to spine evaluation criteria that were made 
effective on September 23, 2002.  As previously shown herein 
above, the preponderance of the evidence is against the 
veteran's claim for higher ratings for the periods prior to 
and beginning October 25, 2005 under Codes 5003, 5292, and 
5295.  

The regulation pertaining to evaluating intervertebral disc 
syndrome was revised, however, effective on September 23, 
2002.  As noted above, service connection is not in effect 
for intervertebral disc syndrome.  In any case, as discussed 
above, there is not objective evidence to show that he has a 
disc syndrome.  As such, evaluation of the veteran's lumbar 
spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003) is not in order.  

Criteria effective on September 26, 2003

The Board finds that under the evaluation criteria effective 
on September 26, 2003, the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of a compensable rating prior to October 25, 2005, and a 
rating in excess of 10 percent beginning October 25, 2005, 
for the lumbosacral spine disability. 

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
degenerative arthritis of the spine were revised (the 
evaluation criteria for degenerative arthritis under Code 
5003 were not revised though).  Under such revisions, a 10 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is warranted where forward 
flexion of the thoracolumbar spine is 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (effective September 26, 2003). 

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not demonstrate that the veteran's service-connected 
lumbosacral spine disability is manifested by forward flexion 
of 60 degrees or less, or by a combined range of motion of 
120 degrees or less.  Rather, the most restrictive range of 
motion findings in the record are reflected in the October 
2005 VA examination, and they show forward flexion to 70 
degrees, backward extension to 30 degrees, lateral bending on 
the left to 20 degrees, lateral bending on the right to 20 
degrees, rotation on the left to 30 degrees, and rotation on 
the right to 30 degrees.  Further, there is no objective 
evidence on VA examination reports or outpatient treatment 
records to demonstrate muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, 
a 20 percent rating is not in order under the revised Code 
5242.  

As noted, the revised Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
revised Code 5242, the following is shown:  forward flexion 
of the thoracolumbar spine would be 85 degrees or less, or 
that the combined range of motion of the thoracolumbar spine 
would be 235 degrees or less, for a compensable rating for 
the period prior to October 25, 2005; or forward flexion of 
the thoracolumbar spine would be 60 degrees or less, or that 
the combined range of motion of the thoracolumbar spine would 
be 120 degrees or less, for a 20 percent rating for the 
period beginning October 25, 2005.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
previously, painful motion was taken into account on the 
range of motion studies on the VA examinations in June 2001 
and October 2005.  

The Board notes that the veteran underwent a VA neurological 
examination in October 2005.  As previously discussed in the 
section herein above, the veteran does not have spinal disc 
pathology.  Any complaints of a neurological nature have been 
addressed in the report of medical examination.  Thus, a 
separate rating under an appropriate diagnostic code, in 
accordance with Note (1) under the General Rating Formula for 
Diseases and Injuries of the Spine, is not for consideration.   

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  As has been discussed previously, the 
criteria for evaluating intervertebral disc syndrome is not 
for application in this case because service connection is 
not in effect for a disc syndrome, and indeed there is no 
objective medical evidence of a disc syndrome related to the 
lumbosacral spine.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in February 2000.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board concludes 
that the evidence shows that the veteran's lumbosacral spine 
disability is appropriately rated as noncompensable from the 
effective date of service connection in February 2000 until 
October 25, 2005, and as 10 percent disabling beginning on 
October 25, 2005.  In arriving at the determinations herein, 
the Board has considered all the evidence, to include the 
records of post-service medical treatment to date, consistent 
with the Court's decision in Fenderson.  

In sum, the Board finds that the preponderance of the 
evidence is against higher ratings for the lumbosacral spine 
disability under both old rating criteria and rating criteria 
revised effective in September 23, 2002 and September 26, 
2003.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Cervical Spine

The veteran's service-connected cervical spine disability has 
been rated as follows:  noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290, effective from the date that 
service connection was established in February 2000, and 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243, 
effective October 25, 2005, the date of a VA examination.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003, as noted in the lumbosacral spine 
discussion herein above.  The general discussion pertaining 
to the applicability of old and revised spine rating criteria 
is also relevant to the cervical spine disability addressed 
in this section, and will thus not be repeated.  The law, as 
applied to the existing facts of this case, is discussed 
herein below.  

The pertinent medical evidence in the file consists of VA 
examinations conducted in June 2001 and October 2005, and VA 
treatment reports.

Criteria effective prior to September 23, 2002

After careful review, the Board finds that under the 
evaluation criteria effective prior to September 23, 2002, 
the preponderance of the evidence is against the veteran's 
claim for higher ratings for the cervical spine disability 
both prior to and beginning October 25, 3005.  

Under the "old" rating criteria, arthritis due to trauma is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2002).  Traumatic arthritis is substantiated by X-ray 
findings and rated as degenerative arthritis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002), degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  VA X-rays of the cervical spine taken in June 2001 
indicate retrolisthesis of C2 on C3, which is superimposed on 
mild to moderate canal compromise.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), for 
evaluation of limitation of motion of the cervical spine, 
slight limitation of motion warrants a 10 percent rating, 
moderate limitation of motion warrants a 20 percent rating, 
and severe limitation of motion warrants a 30 percent rating.  
The Board finds that the objective evidence demonstrates that 
the veteran's cervical spine was not limited in motion prior 
to October 25, 2005 and that beginning on said date his 
cervical spine was not more than slightly limited in motion.  
The VA examiner in June 2001 indicated that the veteran had a 
normal cervical spine examination, which included range of 
motion studies.  VA outpatient records, such as those dated 
in May 2002, April 2003, and July 2003, also show that the 
cervical spine range of motion was full.  Even with 
complaints of back pain during the period prior to October 
25, 2005, for which the veteran apparently took prescription 
medication, there was no finding of limitation of motion or 
corresponding objective evidence of swelling, muscle spasm, 
or satisfactory evidence of painful motion in relation to the 
cervical spine.  Thus, assignment of a 10 percent rating 
under Codes 5003 or 5290 is not warranted prior to October 
25, 2005.   On that date, range of motion studies performed 
by a VA examiner show that the veteran's cervical range of 
motion was not more than slightly restricted, as follows:  
forward flexion to 60 degrees, backward extension to 50 
degrees, lateral bending on the left and right to 60 degrees, 
and rotation on the left and right to 75 degrees.  
Accordingly, a 10 percent rating effective October 25, 2005 
is appropriate, and a higher rating (20 percent) under Code 
5290 is not in order for this period.  

The Board has also considered the veteran's complaints on 
examination and outpatient records to the effect that he has 
daily discomfort over the cervical spine.  In furnishing 
range of motion findings, the VA examiners in June 2001 and 
October 2005 considered increased pain with motion and, in 
fact, offered comments in that regard where observed.  The VA 
examiner in June 2001, however, stated that there was no 
evidence for fatigability, weakened movement, incoordination, 
functional loss of range of motion, or further pain.  The VA 
examiner in October 2005 stated that there was no gross 
weakness, fatigability, or incoordination of motion, but that 
there was mildly increased pain with resistant flexion and 
extension (more on the latter than the former).  Even 
considering this, the veteran does not meet the criteria for 
a 20 percent rating under Code 5290 for moderate limitation 
of motion.  In short, the Board finds that there is no 
credible objective evidence to show that pain on use or 
during flare-ups results in additional functional limitation 
to the extent that the cervical spine is moderately limited 
in motion under Diagnostic Code 5290.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The RO has evaluated the veteran's cervical spine disability 
under criteria for intervertebral disc syndrome, although it 
is not entirely clear whether such a condition is present.  
VA X-rays in June 2001 appear to indicate the presence of a 
disc condition ("mild-to-moderate canal compromise"), and 
the RO considered the rating criteria for intervertebral disc 
syndrome.  However, more recently, a VA neurologist in 
October 2005 diagnosed the veteran with cervical spine 
dysfunction, and specifically noted that there was no 
significant foraminal compromise or disc herniation.  Then, a 
VA orthopedist in October 2005 amended his diagnosis from 
cervical spine sprain to mild cervical spine disc disease, 
presumably on the basis of a March 2003 MRI report of the 
cervical spine, which was notably mainly for slight disc 
desiccation.  Given the foregoing ambiguity, the Board will 
consider the disc syndrome criteria.  

Under the "old" rating criteria for evaluating 
intervertebral disc syndrome, a noncompensable rating is 
assigned for postoperative and cured intervertebral disc 
syndrome.  A 10 percent rating is warranted when the 
intervertebral disc syndrome is mildly disabling.  A 20 
percent rating is warranted when the intervertebral disc 
syndrome is moderately disabling with recurring attacks.  A 
40 percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  A 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).

The medical records show complaints of neurological symptoms 
in the upper extremities.  However, in the view of the Board, 
and assuming the veteran has a cervical disc syndrome, it is 
not manifested by symptoms such that the condition may be 
considered mildly disabling prior to October 25, 2005, or 
moderately disabling with recurring attacks beginning October 
25, 2005, as required by Code 5293 for higher ratings.  At 
the time of the June 2001 VA examination, the veteran denied 
any radiation of symptoms from the cervical spine or 
paresthesias to his upper extremities.  The neurological 
evaluation was non-focal with symmetrical sensory 
appreciation.  All reflexes were 2+ and there was a normal 
grip strength.  An MRI of the cervical spine in March 2003 
revealed no foraminal and/or canal compromise and no disc 
herniation.  VA outpatient treatment records in April 2003 
and July 2003 show that the upper extremities were intact to 
sensation and deep tendon reflexes were 2+ and symmetric.  
Further, on motor examination, strength was 5/5 in the upper 
extremities.  At the time of a VA neurological examination on 
October 25, 2005, the veteran complained of periodic 
radiating pain down the arm into the back of the hand, and 
reported that this area could feel numb.  Nevertheless, on 
objective testing there was normal strength, sensation, and 
reflexes.  The examiner commented that there did not appear 
to be nerve root compromise, despite the veteran's complaints 
of paresthesias in the left arm that radiated from the 
cervical spine.  The foregoing evidence, in the Board's 
judgment, shows that any disc disability of the cervical 
spine is not reflective of any appreciable impairment or 
measurable neurologic deficit, as required by the criteria 
under Code 5293 for higher ratings.  

The Board further notes that there are no other "old" 
rating criteria by which the veteran would be more 
appropriately evaluated in terms of his service-connected 
cervical spine disability.  

Criteria effective on September 23, 2002

After careful review, the Board finds that the record does 
not demonstrate the requisite objective manifestations for 
higher ratings, pre- and post-October 25, 2005, for the 
cervical spine disability under the evaluation criteria that 
became effective on September 23, 2002.  

The criteria for evaluating limitation of motion of the 
cervical spine, as in effect prior to September 23, 2002, 
remained the same, despite other revisions to spine 
evaluation criteria that were made effective on September 23, 
2002.  As previously shown herein above for the periods prior 
to and beginning October 25, 2005, the preponderance of the 
evidence is against the veteran's claim for higher ratings 
under Codes 5003 and 5290.  

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrants a 10 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months warrants a 40 percent rating.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months warrants a 60 
percent rating.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).  

This revised code has accompanying notes.  Note (1):  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note (2):  When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnosis code or codes.  Note (3):  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Code 5293 
(effective September 23, 2002).

In regard to peripheral nerve injuries, the rating schedule 
provides for evaluations extending from 0 percent up to 20 
percent for mild incomplete paralysis, from 10 percent up to 
40 percent for moderate incomplete paralysis, and from 20 
percent to 70 percent, all depending on the particular nerve 
or nerve group of the upper extremity that is affected.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8719.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis given with each nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  38 C.F.R. § 4.124a.  

The medical evidence on file does not show that the veteran 
has had incapacitating episodes having a total duration of at 
least one week during a period of 12 months.  In fact, it 
does not appear that a physician has ever prescribed bed rest 
for the veteran's cervical spine disability.  Thus, insofar 
as evaluating the veteran according to incapacitating 
episodes, he does not meet the criteria for a higher rating 
under the revised Code 5293.  

The Board next addresses whether a higher rating under Code 
5293 would result if chronic orthopedic and neurologic 
manifestations were separately evaluated.  As discussed in 
the section above, neurological symptoms related to the 
veteran's service-connected cervical spine disability are not 
shown to an appreciable, or measurable, degree.  Further, 
while the orthopedic manifestations of the service-connected 
disability (i.e., slight limitation of motion of the cervical 
spine) have been shown to be chronic and present constantly 
from October 2005, this cannot also be said of neurological 
symptoms that are related to the service-connected cervical 
spine disability.  For example, the June 2001 VA examiner and 
the October 2005 VA neurological examiner both indicated that 
clinical findings on examination were essentially normal.  
The veteran denied any radiating pain at the time of the June 
2001 examination, but when he reported radiating paresthesias 
from the cervical spine down the left arm at the time of the 
October 2005 examination, the examiner did not substantiate 
this on clinical testing and instead noted that there did not 
seem to be nerve root compromise.  Likewise, VA outpatient 
records do not show clinical findings with regard to chronic 
neurologic deficit related to the cervical spine disability 
to the extent that a separate evaluation under criteria for 
peripheral nerve injuries is in order.  As there is no 
objective medical evidence to show that any cervical 
neuropathy is productive of mild incomplete paralysis, in the 
Board's view there is no basis for the assignment of a 
separate rating for neurologic manifestations resulting from 
intervertebral disc syndrome under applicable evaluation 
criteria.  

Criteria effective on September 26, 2003

The Board finds that the record does not demonstrate the 
requisite objective manifestations to support the assignment 
of higher ratings for the cervical spine disability under the 
evaluation criteria effective on September 26, 2003.  

The revised evaluations effective on September 26, 2003 are 
for application with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.  

Effective September 26, 2003, the criteria for evaluating 
cervical spine disability were revised.  Under such 
revisions, relevant to cervical strain and degenerative 
arthritis of the cervical spine, a 10 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or the 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or if 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent evaluation is warranted for forward flexion of the 
cervical spine greater than 15 degrees, but not greater than 
30 degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted where forward flexion of the cervical spine is 15 
degrees or less; or where there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating is warranted 
where there is unfavorable ankylosis of the entire cervical 
spine.  A 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (cervical strain) and 5242 
(degenerative arthritis of the spine) (effective September 
26, 2003).

The revised code, as listed in the General Rating Formula for 
Diseases and Injuries of the Spine, has accompanying notes, 
of which the pertinent ones are as follows.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Note (2):  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Note 
(4):  Round each range of motion measurement to the nearest 
five degrees.  Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Note (6):  Separately 
evaluate disability of the thoracolumbar and cervical spine 
segments, except when there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

After applying the revised law to the existing facts in this 
case, the Board finds that the objective medical findings do 
not show that the veteran's cervical spine disability is 
manifested by forward flexion of 40 degrees or less, or by a 
combined range of motion of 335 degrees or less.  Rather, the 
most restrictive range of motion findings in the record are 
reflected in the October 2005 VA examination, and they show 
forward flexion to 60 degrees, backward extension to 50 
degrees, lateral bending on the left to 60 degrees, lateral 
bending on the right to 60 degrees, rotation on the left to 
75 degrees, and rotation on the right to 75 degrees.  
Further, there is no objective evidence on VA examination 
reports or outpatient treatment records to demonstrate muscle 
spasm or guarding.  Thus, as a whole, the medical evidence 
does not satisfy the criteria for a 10 percent rating under 
the revised Codes 5237 and 5242.  

As noted, the revised Code 5237 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine.   affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under the 
revised Codes 5237 and 5242, the following is shown:  forward 
flexion of the cervical spine would be 40 degrees or less, or 
that the combined range of motion of the cervical spine would 
be 335 degrees or less, for a compensable rating for the 
period prior to October 25, 2005; or that forward flexion of 
the cervical spine would be 30 degrees or less, or that the 
combined range of motion of the cervical spine would be 170 
degrees or less, for a rating in excess of 10 percent for the 
period beginning October 25, 2005.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted 
previously, painful motion was taken into account on the 
range of motion studies on the VA examinations in June 2001 
and October 2005.  

As for evaluating any associated objective neurologic 
abnormalities separately under an appropriate diagnostic 
code, pursuant to Note 1 accompanying the revised code, such 
was discussed in the section herein above.  However, the 
accompanying notes to the latest revisions do not 
specifically provide that chronic neurologic manifestations 
are those resulting from intervertebral disc syndrome that 
are present constantly, or nearly so, as was the case for the 
previous revisions.  The latest revisions merely provide that 
associated objective neurologic abnormalities are to be 
separately evaluated under the appropriate code.  In any 
case, as discussed previously, there is no objective medical 
evidence to show that any cervical neuropathy is productive 
of mild incomplete paralysis for the assignment of a separate 
rating under criteria for peripheral nerve injuries.  

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The former rating formula has been 
cited in the preceding paragraphs, and the latter formula 
consists essentially of that criteria for evaluating 
intervertebral disc syndrome that was revised effective on 
September 23, 2002, which has been cited herein above, 
although the criteria is now found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective September 26, 2003).  

After applying the revised law to the existing facts in this 
case, the Board finds that there are no objective findings of 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least one week during the past 
twelve months.  As noted in the section herein above, there 
does not appear to be any objective medical evidence of 
incapacitating episodes for which a physician has prescribed 
the veteran bed rest for his cervical spine disability.  
Therefore, a higher rating is not warranted under revised 
Code 5243, as it pertains to evaluation according to 
incapacitating episodes.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in February 2000.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board concludes 
that the evidence shows that the veteran's cervical spine 
disability is appropriately rated as noncompensable from the 
effective date of service connection in February 2000 until 
October 25, 2005, and as 10 percent disabling beginning on 
October 25, 2005.  In arriving at the determinations herein, 
the Board has considered all the evidence, to include the 
records of post-service medical treatment to date, consistent 
with the Court's decision in Fenderson.  

In sum, the Board finds that the preponderance of the 
evidence is against higher ratings for the cervical spine 
disability under both old rating criteria and rating criteria 
revised effective in September 23, 2002 and September 26, 
2003.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Musculoskeletal Headaches

The veteran's service-connected musculoskeletal headaches 
have been rated, under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, as follows:  noncompensable effective from the date 
that service connection was established in February 2000, and 
10 percent disabling effective October 25, 2005, the date of 
a VA examination.    

Under Code 8100, migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent rating.  
Migraines with characteristic prostrating attacks occurring 
on an average once a month over last several months warrant a 
30 percent rating.  Migraines with characteristic prostrating 
attacks averaging one in 2 months over last several months 
warrant a 10 percent rating.  Migraines with less frequent 
attacks warrant a no percent rating.

After carefully reviewing the claims file, the Board 
concludes that the veteran's musculoskeletal headaches do not 
meet the criteria for the assignment of higher ratings for 
the periods prior to and beginning October 25, 2005. 

At the time of the June 2001 VA examination, the veteran 
reported random headaches, which occurred about four times 
per month and lasted four to six hours on average.  He stated 
that he did not treat them.  The examiner assessed the 
headaches as consistent with musculoskeletal etiology.  VA 
outpatient records for the period prior to October 2005 do 
not furnish much if any information relevant to complaints 
and/or treatment for headaches.  Given this disability 
picture, which is notable for the absence of any prostrating 
attacks characteristic of migraines, the Board finds that the 
veteran's service-connected headaches do not meet the 
criteria for a compensable rating under Code 8100 for the 
period prior to October 25, 2005.  That is, there is no 
competent evidence to show that his headaches are marked by 
prostrating attacks that are characteristic of migraines and 
that average one in two months.  While his headaches are 
reported to have occurred about once a week, according to the 
veteran, they are not treated and are not shown to be 
incapacitating.  Thus, a noncompensable rating is appropriate 
for this service-connected disability for the period prior to 
October 25, 2005.

As for the period beginning October 25, 2005, the veteran 
underwent a VA examination at which time he reported that his 
headaches occurred less frequently, about one every two to 
three months.  It would appear that his headaches had 
improved.  However, the veteran also described various 
symptoms of his headache condition that were not previously 
reported in the record.  For example, he stated that he would 
get photophobia and must stop what he is doing so that he 
could lie down (with the lights turned off).  He stated that 
his headaches were occasionally associated with nausea.  He 
stated that they lasted four to six hours.  The VA examiner 
(a neurology consultant) diagnosed the veteran with migraine 
headaches, which were of moderate severity and prostrating, 
and which did not interfere with work.  This medical 
assessment shows that the veteran clearly satisfies the 
criteria for a 10 percent rating, and no more, under Code 
8100, beginning October 25, 2005.  Thus, his headache 
condition is appropriately evaluated as 10 percent disabling 
from October 25, 2005.  However, the evidence does not 
support the veteran's claim for a higher rating because a 30 
percent rating would require more frequent migraines, which 
is not shown by the medical evidence.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective in February 2000.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In that regard, the Board concludes 
that the evidence shows that the veteran's musculoskeletal 
headaches are appropriately rated as noncompensable from the 
effective date of service connection in February 2000 until 
October 25, 2005, and as 10 percent disabling for the period 
beginning October 25, 2005.  In arriving at the 
determinations herein, the Board has considered all the 
evidence, to include the records of post-service medical 
treatment to date, consistent with the Court's decision in 
Fenderson.  

In sum, the Board finds that the preponderance of the 
evidence is against a higher rating for the musculoskeletal 
headaches under both old rating criteria and rating criteria 
revised effective in September 23, 2002 and September 26, 
2003.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating, and a rating higher than 10 
percent from October 25, 2005, for a lumbosacral spine 
disability is denied.

An initial compensable rating, and a rating higher than 10 
percent from October 25, 2005, for cervical spine disability 
is denied.  

An initial compensable rating, and a rating higher than 10 
percent from October 25, 2005, for musculoskeletal headaches 
is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


